Order entered December 20, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00744-CV

        LUCILA M. SAAVEDRA AND JOSE MANUEL SAAVEDRA, Appellants

                                              V.

      U.S. BANK, NA. SUCCESSOR TRUSTEE TO LASALLE BANK NATIONAL
    ASSOCIATION, ON BEHALF OF THE HOLDERS OF BEAR STEARNS ASSET
   BACKED SECURITIES I TRUST 2004-HW11, ASSET-BACKED CERTIFICATES
     SERIES 2004-HE11, BY AND THROUGH ITS SERVICER IN FACT, SELECT
                     PORTFOLIO SERVICING, INC., Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-12077

                                          ORDER
       The reporter’s record in this appeal is past due. By order dated November 6, 2018, we

extended the time to file the reporter’s record until November 16, 2018 as requested by Vielica

Dobbins, Official Court Reporter for the 134th Judicial District Court. To date, Ms. Dobbins has

not filed the reporter’s record nor has she further corresponded with the Court regarding the

reporter’s record. Accordingly, we ORDER Vielica Dobbins to file the reporter’s record within

FIFTEEN DAYS of the date of this order.

                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE